EXHIBIT 10.02










EQUITY EXCHANGE AGREEMENT




by and among




BLUE EARTH, INC.,

a Nevada corporation,




(the “Buyer”),







KENMONT SOLUTIONS CAPITAL GP, LLC,

a Delaware limited liability company,




(“Kenmont”)







and




DONALD R. KENDALL, JR.




(the “Seller”)










Dated: January 31, 2014























--------------------------------------------------------------------------------

EQUITY EXCHANGE AGREEMENT

This EQUITY EXCHANGE AGREEMENT (the “Agreement”), dated as of January 31, 2014,
by and among Blue Earth, Inc., a Nevada corporation (the “Buyer”), Kenmont
Solutions Capital GP, LLC, a Delaware limited liability company (“Kenmont”), and
Donald R. Kendall, Jr., an individual with an address at 711 Louisiana, Suite
1750, Pennzoil Building, South Tower, Houston, Texas 77002 (the “Seller”, and
collectively with Buyer and Kenmont, the “Parties”).

WHEREAS, Seller owns 100% of the equity interests in Kenmont (the “Membership
Interests”);

WHEREAS, Seller desires to transfer to the Buyer and the Buyer desires to
acquire from Seller all of the Membership Interests as of the Closing Date (as
defined herein), upon the terms and conditions set forth in this Agreement; and

WHEREAS, in exchange for the Membership Interests, Buyer has agreed to issue to
the Seller, as of the Closing Date, 25,000 shares of restricted common stock,
par value $0.001 per share, of the Buyer (the “Common Stock”) and to enter into
an employment agreement with Seller for Seller to serve as the chief executive
officer and president of Kenmont (to be renamed Blue Earth Capital, or such
other name agreed to by the parties), upon the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual premises,
covenants, representations and warranties herein contained, and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Definitions for purposes of this Agreement, the following terms shall have the
following meanings:

1.1.

“Assets” means all the assets, properties, goodwill and business of every kind
and description and wherever located, whether tangible or intangible, real,
personal or mixed, directly or indirectly owned by Kenmont or to which it is
directly or indirectly entitled and, in any case, belonging to or used or
intended to be used in the Business.

1.2.

“Business” means the business and operations of Kenmont.

1.3.

 “Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, environmental and tax liens), charge, encumbrance, adverse
claim, preferential arrangement or restriction of any kind, including, without
limitation, any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

1.4.

“Governmental Authority” means any United States federal, state or local or any
foreign government, governmental, regulatory or administrative authority, agency
or commission or any court, tribunal, or judicial or arbitral body.

1.5.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.





--------------------------------------------------------------------------------



1.6.

 “Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, requirement or rule of common law.

1.7.

 “Operating Agreement” means the operating agreement of Seller, including any
amendments thereto, through the Closing Date.

1.8.

“Permits” means all permits, licenses, orders, approvals and authorizations of
or from any Governmental Authority necessary to conduct the Business as
presently conducted and as proposed to be conducted after consummation of the
transactions contemplated by this Agreement.

1.9.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity.

1.10.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including, without limitation,
taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation,
or net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, or gains taxes; license, registration and
documentation fees; and customs’ duties, tariffs, and similar charges.

ARTICLE II
EXCHANGE OF EQUITY

2.1.

Sale of Kenmont. At the Closing (as defined below), subject to the terms set
forth in Article VII, Seller shall sell and transfer, and Buyer shall purchase
and acquire, the Membership Interests and all rights, title and privileges of
Seller relating thereto. After the Closing, Seller will have no right, title or
interest in Kenmont or any of the Assets.  In connection with the sale of the
Membership Interests, Buyer and Seller shall execute the assignment and
assumption of the Membership Interests in the form of attached hereto as
Exhibit A (the “Assignment”).  In addition, Seller shall amend the Operating
Agreement at Closing in order to reflect Buyer as the owner of 100% of the
Membership Interests and sole member of Kenmont, in a form reasonably acceptable
to Buyer (the “Amended Operating Agreement”).

2.2.

Exchange of Equity Interests; Consideration. In consideration for Buyer’s right
to acquire the Membership Interests, and upon the terms and subject to the
conditions of this Agreement, at the Closing, subject to the terms set forth in
Article VII:

(a)

Buyer shall issue to Seller 25,000 shares of restricted Common Stock (the
“Consideration Shares”), issued pursuant to an exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Act”) and subject
to the holding period and legending requirements of Rule 144 of Regulation D
promulgated under the Act and any applicable state securities laws. In addition,
the Consideration Shares will be subject to the Lock-Up/Leak-Out Agreement, as
of the Closing Date, the form set forth in Exhibit B (the “Lock-Up Agreement”)
and subject to the terms contained therein.





2




--------------------------------------------------------------------------------



(b)

Buyer shall enter into the employment agreement with Seller, in the form
presented to the parties on this date (the “Employment Agreement”), for Seller
to serve as the president and chief executive officer of Kenmont (or such other
name as agreed to by the parties), subject to the terms contained therein.

(c)

Buyer shall issue to David W. Unsworth, Richard Goldstein and National
Securities (collectively, the “Finder”) 50,000 shares of restricted Blue Earth
Common Stock (the “Finder Shares”), issued pursuant to an exemption from the
registration requirements of the Securities Act of 1933, as amended (the “Act”)
and subject to the holding period and legending requirements of Rule 144 of
Regulation D promulgated under the Act and any applicable state securities laws.
 In connection with the issuance of the Finder Shares, Buyer may require that
the Finder provide reasonable representations and warranties to the Buyer to
ensure that the issuance of the Finder Shares complies with the Law.

2.3.

After the Closing, Buyer shall control 100% of the Membership Interests
previously held by Seller in Kenmont.

2.4.

The officers of Kenmont from before the Closing shall remain in their respective
positions in Kenmont, until such time that they are replaced by Buyer, and
subject to the terms of the Operating Agreement. Except as set forth in this
Agreement, including the exhibits and schedules thereto, the Business of Kenmont
shall not change after the Closing.

ARTICLE III
CLOSING

Upon the terms and subject to the satisfaction of the conditions contained in
this Agreement, the closing of the acquisition contemplated by this Agreement
(the “Closing”) is anticipated to take place, on or before January 31, 2014, at
the offices of Buyer’s attorneys, Davidoff Hutcher and Citron LLP, 305 Third
Avenue, 34th Floor, New York, NY 10158, or such other time and place as the
Parties may agree upon via written correspondence which includes email
communication. The date and time at which the Closing actually occurs is herein
referred to as the “Closing Date”.

ARTICLE IV
REPRESENTATIONS OF SELLER AND KENMONT

As an inducement to and to obtain the reliance of Buyer to this Agreement,
Seller and Kenmont jointly and severally represent and warrant to Buyer as
follows:

4.1.

Organization.  Kenmont is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power and is duly authorized, qualified, franchised and licensed
under all applicable laws, regulations, ordinances and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualification
to do business as a foreign entity in the country or states in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification.  








3




--------------------------------------------------------------------------------



4.2.

Capitalization.  The authorized capital stock of Kenmont consists of only the
Membership Interests, of which the holder of record is Seller, and which
constitutes 100% of the issued and outstanding equity securities of Kenmont as
of the Closing Date.  The Seller is the sole member and officer of Kenmont. All
Membership Interests are duly authorized, validly issued, fully paid and
non-assessable and are not subject to preemptive rights created by statute, the
Certificate of Formation or Operating Agreement, copies of which have been
delivered to Buyer (other than amendment thereto to take place at Closing), or
any agreement or document to which Kenmont is a party or by which it is bound.
There are no options, warrants, equity securities of any class of Kenmont,
calls, rights, registration rights, voting trusts, proxies or other agreements
or understandings, commitments or agreements of any character with respect to
which the Membership Interests are bound or Kenmont is a party or by which it is
bound, or any securities exchangeable or convertible into or exercisable for
such equity securities, issued, reserved for issuance or outstanding, obligating
Kenmont to issue, deliver or sell, or cause to be issued, delivered or sold, or
repurchase, redeem or otherwise acquire, or cause the repurchase, redemption or
acquisition, of any of the Membership Interests.

4.3.

Authority.  Seller has the full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All company
proceedings on the part of Seller necessary to authorize this Agreement and the
transactions contemplated hereby, including authorization by Seller as its sole
member, have been or by the Closing will be duly and validly taken. This
Agreement has been duly and validly executed and delivered by Seller and
constitutes the legal, valid and binding agreement and obligation of Seller,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally or by the principles governing the availability of
equitable remedies.

4.4.

No Conflict.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) conflict with or
result in any breach of any provision of the Certificate of Formation or
Operating Agreement of Seller; (ii) require any consent, approval, authorization
or permit of, or filing with or notification to, any agency or other third
party; (iii) result in a breach of the provisions or a termination of any
agreement which is a part of this acquisition; (iv) conflict with or result in a
violation of any provision of (A) any statute, rule, regulation or ordinance; or
(B) any material order, writ, injunction, judgment, award or license applicable
to Seller or to this acquisition; or (v) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any lien or
encumbrance on any of the assets or properties of Seller or Kenmont pursuant to,
any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which Seller or
Kenmont are individually or collectively party or by which any of such assets or
properties is bound.

4.5.

Consents and Approvals. No consent, waiver, approval or authorization of, or
declaration to or filing with, any Governmental Authority or any other person,
is required for the valid authorization, execution and delivery by Seller and
Kenmont the documents contemplated herein to which he or they are party or for
the consummation of the transactions contemplated thereby. Each of Seller and
Kenmont has received all consents, approvals, notices and waivers contemplated
or required by the documents contemplated herein, including but not limited to,
under the Material Contracts (hereafter defined) and Permits, and copies of such
consents have been delivered to Buyer.








4




--------------------------------------------------------------------------------



4.6.

Litigation. There is no dispute, claim, legal action, suit, arbitration,
governmental investigation or other legal or administrative proceeding, nor any
order, decree or judgment in progress, pending or in effect, or, to the
knowledge of the Seller’s management, threatened, against or relating to or
against or relating to this Agreement or the transactions contemplated by this
Agreement.

4.7.

Exempt Offering; Sophistication; Restricted Securities.

(a)

Seller understands that Consideration Shares have not been registered under the
Act or any other applicable securities laws and that the Consideration Shares
are being offered and sold pursuant to Section 4(a)(2) of the Act, and that the
Buyer’s reliance upon such exemption depends, in part, upon the representations
made by Seller in this Agreement. Seller understands that Buyer is relying upon
the representations and agreements of Seller contained in this Agreement for the
purpose of determining whether this transaction meets the requirements for such
exemption.

(b)

Seller has such knowledge, skill and experience in business, financial and
investment matters so that Seller is capable of evaluating the merits and risks
of an investment in the Consideration Shares. To the extent that Seller has
deemed it appropriate to do so, Seller has retained, and relied upon,
appropriate professional advice regarding the tax, legal and financial merits
and consequences of the investment in the Consideration Shares.

(c)

Seller has made, either alone or together with advisors (if any), such
independent investigation of the Buyer, its management, and related matters as
Seller deems to be, or such advisors (if any) have advised to be, necessary or
advisable in connection with an investment in the Consideration Shares; and
Seller and its advisors (if any) have received all information and data which
Seller and such advisors (if any) believe to be necessary in order to reach an
informed decision as to the advisability of an investment in the Consideration
Shares.

(d)

Seller is an “accredited investor” within the meaning of Rule 501 of Regulation
D under the Act, and has provided or will provide Buyer with a completed
questionnaire regarding his accredited investor status (the “Investor
Questionnaire”) at or before Closing.

(e)

Seller agrees to furnish any additional information requested by Buyer to assure
compliance of this transaction with applicable federal and state securities laws
in connection with the purchase and sale of the Consideration Shares.

(f)

Seller understands that the Consideration Shares are “restricted securities”
under applicable securities laws and that the Act and the rules of the SEC
provide that other than the transfer to the Buyer, Seller may dispose of the
Consideration Shares only pursuant to an effective registration statement under
the Act or an exemption from such registration, if available. Furthermore, the
Consideration Shares are subject to additional restrictions as set forth in the
Lock-Up Agreement. Seller understands that the Buyer has no obligation or
intention to cause to be registered on anyone’s behalf or to take action so as
to permit sales pursuant to the Act of the Consideration Shares. Accordingly,
Seller, absent some other arrangement with the Buyer and, where applicable,
other parties constituting Seller may dispose of the Consideration Shares only
in certain transactions that are exempt from registration under the Act, such as
“private transactions,” in which event the transferee will acquire a “restricted
security” subject to the same limitations as in the hands of Seller. As a
consequence, Seller understands that he must bear the economic risks of the
investment in the Consideration Shares for an indefinite period of time.





5




--------------------------------------------------------------------------------



(g)

Seller hereby confirms that he is acquiring the Consideration Shares for
investment only and not with a view to or in connection with any resale or
distribution of the Consideration Shares. Seller hereby further affirms that the
he has no present intention of making any sale, assignment, pledge, gift,
transfer or other disposition of the Consideration Shares or any interest
therein.

(h)

Seller, to the best of Seller’s knowledge, represents that (i) neither the Buyer
nor any person acting on their behalf, has offered or sold the Consideration
Shares to Seller by any form of general solicitation, general or public media
advertising or mass mailing, (ii) Seller has not utilized the services of any
broker, finder or other intermediary with respect to this Agreement, the
Transaction Documents or the transactions contemplated hereby, and (iii) no
person or entity is entitled to any commission or fee in connection herewith.

4.8.

Books and Records. The organizational documents of Kenmont contain accurate
records of all meetings and accurately reflect in all material respects all
other actions taken by Kenmont and Seller during such period. Complete and
accurate copies of all such documents and records have been provided by Kenmont
to Buyer.

4.9.

Compliance with Laws; Permits.

(a)

Kenmont and Seller are in compliance with all applicable foreign or domestic
laws, rules, regulations, ordinances, codes, judgments, orders, injunctions,
writs or decrees of any federal, state, local or foreign court or governmental
body or agency thereof.

(b)

Seller has all Permits from Governmental Authorities which are material to the
Business, and Seller is in compliance with the terms of the Permits.

4.10.

Material Contracts. Seller has provided the Buyer with true and complete copies
of all written or oral contracts, agreements, understandings, licenses,
commitments and other instruments (including all amendments, modifications or
extensions relating thereto) that are material to Kenmont, the Assets, or the
Business (including any contract, which individually or in the aggregate for any
one party, involve any expenditure by the Company of more than $10,000) (the
“Material Contracts”)

4.11.

Assets; Title to Assets.

(a)

Seller has good and marketable title to all of Kenmont’s property and Assets
which it owns free and clear of any Encumbrances.

(b)

Seller owns, leases or has the legal right to use all the Assets of Kenmont used
or intended to be used in the conduct of Kenmont’s Business and, with respect to
contract rights, is a party to and enjoys the right to the benefits of all
contracts, agreements and other arrangements used or intended to be used by
Seller in or relating to the conduct of the business, all of which properties,
assets and rights constitute assets.

(c)

The assets constitute all the properties, assets and rights forming a part of,
used, held or intended to be used in, and all such properties, assets and rights
as are necessary in the conduct by Kenmont of its Business.





6




--------------------------------------------------------------------------------



4.12.

Employees. As of the date of this Agreement, Kenmont does not have any officers
or employees other than the Seller.  As of the Closing Date, Kenmont does not
have and has never had any employee benefit plans in place.

4.13.

Labor Matters. Kenmont is in compliance with all applicable Laws relating to the
employment of labor, including those related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums as required
by the appropriate Governmental Authority and has withheld and paid to the
appropriate Governmental Authority or is holding for payment not yet due to such
Governmental Authority all amounts required to be withheld from employees of
Kenmont engaged all or in part in the Business and is not liable for any arrears
of wages, taxes, penalties or other sums for failure to comply with any of the
foregoing. Kenmont has paid in full to all its employees engaged all or in part
in the Business all wages, salaries, commissions, bonuses, benefits and other
compensation due to or on behalf of such employees. There is no charge or
proceeding with respect to a violation of any occupational safety or health
standards that has been asserted or is now pending or threatened with respect to
Kenmont’s Business or any of the Assets. There is no charge of discrimination in
employment or employment practices, for any reason, including, without
limitation, age, gender, race, religion or other legally protected category,
which has been asserted or is now pending or threatened before the United States
Equal Employment Opportunity Commission, or any other Governmental Authority in
any jurisdiction in which Kenmont has employed or currently employs any person
all or in part with respect to the business.

4.14.

Tax Returns and Payments.

(a)

Kenmont has timely filed all tax returns (federal, state and local) required to
be filed by it relating to Kenmont or the Business and all such returns and
reports are true, complete and correct in all material respects. All Taxes (as
defined below), assessments, fees and other governmental charges imposed on or
with respect to Kenmont’s business which have become due and payable on or
before the Closing Date have either been paid or reserved for payment in the
financial statements of Kenmont which have been disclosed to Buyer. To the
knowledge of Kenmont, there are no actions or proceedings currently pending or
threatened against Kenmont by any governmental authority for the assessment or
collection of Taxes, no claim for the assessment or collection of Taxes has been
asserted or threatened against Kenmont, and there are no matters under
discussion by Kenmont with any governmental authority regarding claims for the
assessment or collection of Taxes against Kenmont.

(b)

There are no agreements, waivers or applications by Seller for an extension of
time for the assessment or payment of any Taxes. There are no Tax liens on any
of the assets of Kenmont (other than any lien for current Taxes not yet due and
payable). No claim has ever been made by an authority in a jurisdiction where
Kenmont does not file Tax returns or reports that it is or may be subject to
taxation by that jurisdiction.

4.15.

Brokers or Finder’s Fee. Except for the issuance of the Finder Shares to the
Finder by Buyer, neither Seller nor Kenmont has entered into any agreement,
arrangement or understanding with any party as to which Buyer may have any
liability for a finder’s fee, brokerage commission, advisory fee or other
similar payment.

ARTICLE V
REPRESENTATIONS OF BUYER

As an inducement to and to obtain the reliance of Seller and Kenmont to this
Agreement, Buyer represents and warrants to Seller and Kenmont as follows:





7




--------------------------------------------------------------------------------



5.1.

Organization.  Buyer, a publicly owned company, is a corporation duly organized,
validly existing and in good standing under the laws of Nevada and has full
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as now being conducted, as and in the
places where its assets and properties are now owned, leased or operated and
where such business is now being conducted.

5.2.

Authority.  Buyer has the full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. All corporate
proceedings on the part of Buyer necessary to authorize this Agreement and the
transactions contemplated hereby, including authorization by its Board of
Directors, have been or by the Closing will be duly and validly taken. This
Agreement has been duly and validly executed and delivered by Buyer and
constitutes the legal, valid and binding agreement and obligation of Buyer,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
creditors’ rights generally or by the principles governing the availability of
equitable remedies.

5.3.

No Conflict.  The execution, delivery and performance of this Agreement and the
transaction documents by the do not and will not violate, conflict with or
result in the breach of any provision of the Certificate of Incorporation or
By-laws of the Buyer (the “Corporate Documents”) and the execution, delivery
performance thereof by the Buyer does not and will not (a) conflict with or
violate any Law or Governmental Order applicable to Buyer or its assets,
properties or businesses, or (b) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of the Buyer pursuant to, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which the Buyer or by which any
of its assets or properties is bound.

5.4.

Consents and Approvals. No consent, waiver, approval or authorization of, or
declaration to or filing with, any Governmental Authority or any other
authority, is required for the valid authorization, execution and delivery by
the Buyer of the documents contemplated herein to which the Buyer is a party or
for the consummation of the transactions contemplated thereby. The Buyer has
received all consents, approvals, notices and waivers contemplated or required
by the Transaction Documents contemplated herein.

5.5.

Capital Stock of the Buyer. The authorized capital stock of the Buyer consists
of 100,000,000 shares of Common Stock, of which there are 56,254,745 shares
issued and outstanding as of December 2, 2013.  Buyer has a sufficient number of
shares of Common Stock authorized under its Corporate Documents to issue to the
Consideration Shares.

5.6.

Financial Statements and Records. The audited financial statements for the
fiscal year ended December 31, 2012, and the unaudited balance sheets as of the
September 30, 2013, which include the related statements of income, retained
earnings, shareholders’ or members’ equity and statements of cash flows,
together with all related notes and schedules thereto (collectively, the
“Financial Statements of Buyer”) are presented in the Buyer’s most recent Annual
Report on Form 10-K and Quarterly Report on 10-Q as filed with the Securities
and Exchange Commission. The Financial Statements of Buyer were prepared in
accordance with the books of account and other financial records of Buyer and
(i) present fairly the financial condition and results of operations of Buyer as
of the dates thereof or for the periods covered thereby and, (ii) have been
prepared in accordance with GAAP applied on a basis consistent with the past
practices of Buyer and throughout the periods involved, except as set forth
therein.





8




--------------------------------------------------------------------------------



5.7.

Compliance with Laws; Permits.

(a)

Buyer is in compliance with all applicable foreign or domestic laws, rules,
regulations, ordinances, codes, judgments, orders, injunctions, writs or decrees
of any federal, state, local or foreign court or governmental body or agency
thereof.

(b)

Buyer has all Permits which are material to the operation of the Buyer’s
business, and Buyer is in compliance with the terms of the Permits.

5.8.

Tax Returns and Payments.

(a)

Buyer has timely filed all tax returns (federal, state and local) required to be
filed by it relating to Buyer’s business and all such returns and reports are
true, complete and correct in all material respects. All Taxes (as defined
below), assessments, fees and other governmental charges imposed on or with
respect to Buyer’s business which have become due and payable on or before the
Closing Date have either been paid or reserved for payment in the Financial
Statements of Buyer. To the knowledge of Buyer, there are no actions or
proceedings currently pending or threatened against Buyer by any governmental
authority for the assessment or collection of Taxes, and there are no matters
under discussion by Buyer with any governmental authority regarding claims for
the assessment or collection of Taxes against Buyer.

(b)

There are no agreements, waivers or applications by Buyer for an extension of
time for the assessment or payment of any Taxes. There are no Tax liens on any
of the assets of Buyer (other than any lien for current Taxes not yet due and
payable). No claim has ever been made by an authority in a jurisdiction where
Buyer does not file Tax returns or reports that it is or may be subject to
taxation by that jurisdiction.

5.9.

Brokers or Finder’s Fee. Except for the issuance of the Finder Shares to the
Finder by Buyer, Buyer has not entered into any agreement, arrangement or
understanding with any party as to which Seller or Kenmont may have any
liability for a finder’s fee, brokerage commission, advisory fee or other
similar payment.

ARTICLE VI
COVENANTS

6.1.

Until the Closing Date or the earlier termination of this Agreement as provided
herein, Kenmont shall not work with or assist any third party other than Buyer
in connection with the development of potential business development contract(s)
and sales opportunities.

6.2.

At the Closing, the Seller shall continue as the president and chief executive
officer of Kenmore pursuant to the terms of the Employment Agreement.

6.3.

During the period from the date of this Agreement to the Closing Date, except as
specifically contemplated by this Agreement, Kenmont will conduct its operations
in the ordinary course of business and consistent with past practices.  Without
limiting the generality of the foregoing, Kenmont will not, without the prior
written consent of authorized signatories of each, take or undertake or incur or
permit to exist any of the following acts, transactions, events or occurrences:

(a)

Incur, create, assume or guarantee any obligation, liability or indebtedness,
absolute, accrued, contingent, or otherwise, whether due or to become due;





9




--------------------------------------------------------------------------------



(b)

Make any capital expenditures or capital additions;

(c)

Enter into any transaction, contract or commitment (including any acquisition of
assets) or pay any other expenses, other than normal sales contracts and service
agreements as they relate to profitable sales revenue generation for the
respective companies;

(d)

Make any payments or other distributions to Seller, other than the payment of
the salaries, business expenses etc. currently being paid as employees of
Kenmont;

(e)

Pay accounts payable and other obligations of the Business when they become due
and payable in the ordinary course of the Business consistent with past
practice;

(f)

Collect accounts receivable in the ordinary course of the Business consistent
with past practice;

(g)

Maintain in full force and effect and pay all premiums when due on, all
insurance policies covering the Business and the Assets and not permit such
policies to be cancelled or terminated or any coverage thereunder lapse prior to
the Closing Date.

6.4.

Between the date of this Agreement and the Closing Date, Kenmont agrees to give
Buyer and its representatives full access to its premises and books and records
and agree to furnish Buyer with such financial and operating data and other
information with respect to its Business and properties; provided, however, that
any such investigation shall be conducted in such manner as not to interfere
unreasonably with the operation of Kenmont.

6.5.

Prior to Closing, Kenmont will not, directly or indirectly, solicit, initiate or
encourage submission of proposals or offers from any person or third party
relating to any acquisition or purchase of any equity interest or assets of
Kenmont.

ARTICLE VII
CLOSING CONDITIONS

7.1.

The obligations of Seller to perform this Agreement and its obligations
hereunder are subject to the satisfaction of each of the following conditions at
or prior to the Closing Date, unless waived in writing by Seller:

(a)

All representations and warranties of Buyer contained herein or in any document
delivered pursuant hereto shall be true and correct in all material respects
when made and on and as of the Closing Date as though made on and as of the
Closing Date, and a certificate shall be delivered to Seller so confirming;

(b)

Issuance of the Consideration Shares to Seller.

(c)

An executed counterpart of the Employment Agreement by Buyer.

(d)

An executed counterpart of the Assignment by Buyer.

7.2.

The obligations of Buyer to perform this Agreement and its obligations hereunder
are subject to the satisfaction of each of the following conditions at or prior
to the Closing Date, unless waived by Buyer:





10




--------------------------------------------------------------------------------



(a)

All covenants, agreements and obligations required by the terms of this
agreement to be performed by Seller, as may be required, at or before the
Closing shall have been duly and properly performed in all material respects.

(b)

Receipt of a certificate executed by Seller, dated as of the Closing Date,
certifying that the provisions of the Agreement have been fulfilled.

(c)

Receipt of a certificate of Seller, in his capacity as an officer of Kenmont
dated as of the Closing Date, certifying (A) that true and complete copies of
the Operating Agreement and organizational documents of Kenmont as in effect on
the Closing Date are attached thereto; (B) that true, correct and complete
copies of resolutions of Seller as the sole member of Kenmont authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby and thereby are attached thereto; and (C) a
good standing certificate of Kenmont as of a date within ten (10) days prior to
the Closing Date.

(d)

Seller shall use its best efforts to obtain all authorizations, consents, orders
and approvals of Governmental Authorities and officials that may be or become
necessary for their execution and delivery of, and the performance of their
respective obligations pursuant to, this Agreement and will cooperate fully with
each other in promptly seeking to obtain all such authorizations, consents,
orders and approvals.

(e)

An executed Lock-Up Agreement.

(f)

An executed counterpart of the Employment Agreement by Seller.

(g)

An executed counterpart of the Assignment by Seller.

(h)

The Amended Operating Agreement.

(i)

The completed Investor Questionnaire.

(j)

Such other instruments of transfer and assignment as shall be necessary to
transfer, assign, convey and vest in Buyer all of Seller’s right, title and
interest in and to the Membership Interests as provided in this Agreement.

ARTICLE VIII
TERMINATION

This Agreement may be terminated at any time prior to the Closing by any of the
following:

8.1.

The mutual consent of the parties to this Agreement.

8.2.

If either Seller or Buyer, shall have materially breached or failed in any
material respect to comply with any of their material obligations under this
Agreement, or any material representation or warranty of either Seller or Buyer
contained in this Agreement shall have been inaccurate when made in any material
respect, the non-breaching Party shall have the right to terminate this
Agreement.





11




--------------------------------------------------------------------------------

ARTICLE IX
CONFIDENTIALITY

9.1.

The Parties will hold and will cause their respective representatives to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process, or, in the opinion of its counsel, by other requirements of law, all
documents and information concerning the other furnished to them in connection
with the transactions contemplated by this Agreement (the “Confidential
Information”) and will not release or disclose such information to any other
Person, except, in connection with this Agreement, to their auditors, attorneys,
financial advisors and other consultants and advisors.

9.2.

The provisions of Section 9.1 shall not apply to any information which (i) is or
becomes publicly known or readily ascertainable by the public through no
wrongful act of the party receiving the Confidential Information; (ii) is
independently developed by or for the receiver of the Confidential Information;
(iii) the recipient of the Confidential Information receives it from a third
party, if the recipient does not know of any restrictions on the disclosure of
that information; or (iv) the owner of the Confidential Information discloses
the Confidential Information to a third party without similar restrictions.

9.3.

If a particular portion or aspect of Confidential Information becomes subject to
any of the foregoing exceptions, all other portions or aspects of such
information shall remain subject to all of the provisions of this Agreement.

9.4.

If the transactions contemplated by this Agreement are not consummated, such
Confidential Information shall be maintained and, if requested by the other
party will be destroyed or returned to the owner of the Confidential
Information.

9.5.

In the event that any Party is ordered to disclose another Party’s Confidential
Information pursuant to a judicial or governmental request, requirement or
order, the Party ordered shall promptly notify the Party owning the Confidential
Information and those Parties shall take reasonable steps to assist each other
in contesting such request, requirement or order or in otherwise in protecting
each other’s rights prior to disclosure.

ARTICLE X
INDEMNIFICATION

10.1.

Each Party (the “Indemnifying Party”) agrees to indemnify, defend, and hold
harmless the other Party (the “Indemnified Party”) from and against any and all
claims, damages, and liabilities, including any and all expense and costs, legal
or otherwise, incurred by the Indemnified Party in the investigation and defense
of any claim, demand, or action, including breach by the Indemnifying Party of
this Agreement, caused by the negligent act or omission of the Indemnifying
Party, its subcontractors, agents, or employees. The Indemnifying Party shall
not be liable for any claims, damages, or liabilities caused by the sole
negligence of the Indemnified Party, its subcontractors, agents, or employees.

10.2.

The Indemnified Party shall notify promptly the Indemnifying Party of the
existence of any claim, demand, or other matter to which the Indemnifying
Party’s indemnification obligations would apply, and shall give them a
reasonable opportunity to settle or defend the same at their own expense and
with counsel of their own selection, provided that the Indemnified Party shall
at all times also have the right to fully participate in the defense. If the
Indemnifying Party, within a reasonable time after this notice, fails to take
appropriate steps to settle or defend the claim, demand, or the matter, the
Indemnified Party shall, upon written notice, have the right, but not the
obligation, to undertake such settlement or defense and to compromise or settle
the claim, demand, or other matter on behalf, for the account, and at the risk,
of the Indemnifying Party.





12




--------------------------------------------------------------------------------



10.3.

Survival of Representations. All representations and warranties of the Parties
and the indemnification provisions contained in this Agreement or in any
agreements, documents or other papers delivered pursuant to or in connection
with this Agreement shall survive for a period of one (1) year from the Closing
and/or termination of this Agreement.  The rights and obligations of the Parties
under this Article X shall be binding upon and inure to the benefit of any
successors, assigns, and heirs of the Parties.

ARTICLE XI
MISCELLANEOUS

11.1.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada as applied to residents of the State of Nevada entering into
contracts to be wholly performed therein, without giving effect to principles of
conflict of laws. The venue of any legal proceeding shall be the County of
Clark, State of Nevada. The prevailing party in any legal proceeding shall be
entitled to reasonable attorneys’ fees.

11.2.

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns, but neither this
Agreement nor any of the rights, interests or obligations hereunder, shall be
assigned by any Party hereto without the prior written consent of all other
Parties. This Agreement is not intended to confer upon any third person or
entity, except the Parties hereto, any rights or remedies hereunder.

11.3.

This Agreement and the additional documents called for herein together contain
the entire agreement among the Parties with respect to the transactions
contemplated hereby and supersede all prior arrangements or understandings with
respect thereto.

11.4.

Except as otherwise provided in this Agreement, the Parties shall be responsible
for and shall pay their respective expenses incurred in connection with this
Agreement and the transactions contemplated hereby.

11.5.

All notices, consents, requests, instructions, approvals and other
communications provided for herein shall be validly given, made or served, if in
writing and delivered personally, sent by registered or certified mail, postage
prepaid, sent by established overnight delivery service, or transmitted by
facsimile (except for legal process) to:

To Seller or Kenmont:

Kenmont Solutions Capital GP, LLC

711 Louisiana, Suite 1750

Pennzoil Building, South Tower

Houston, Texas 77002

Attn:  Donald R. Kendall, Jr.


                    

With a copy to:

Locke Lord LLP
600 Travis, Suite 2800
Houston, Texas 77002
Attn:  Gregory C. Hill
Fax No.: (713) 229-2636


                








13




--------------------------------------------------------------------------------




To Buyer:

Blue Earth, Inc.

2298 Horizon Ridge Parkway, Suite 205

Henderson, NV 89052

Attention: Johnny R. Thomas, CEO

Fax No.: (702) 263-1823

               

With a copy to:

Davidoff Hutcher & Citron LLP

605 Third Avenue, 34th Floor

New York, NY 10158

Attention: Elliot H. Lutzker, Esq.

Fax No.: (212) 286-1884

 

or to such other address or fax number or email address as any party hereto may,
from time to time, designate in a written notice given in a like manner. Notice
given by mail as set out above shall be deemed delivered three days after the
date it is postmarked. Notice given by overnight delivery service shall be
deemed delivered when received. Notice given by facsimile or email shall be
deemed given when transmitted, provided that the sender retains a written
confirmation of such transmission and mails an original thereof to the other
party within one business day after said transmission.

11.6.

This Agreement may be executed and delivered in any number of counterparts, each
of which so executed and delivered shall be deemed to be an original and all of
which shall constitute one and the same instrument. Electronic, photocopy and
facsimile copies of signatures may be used in place and stead of original
signatures with the same force and effect as originals.

11.7.

The Parties acknowledge that this Agreement has been negotiated by all Parties
and that neither this Agreement nor any of its provisions should be interpreted
for or against any Party on the basis said Party or its attorney drafted the
Agreement or the provision in question.

11.8.

The Parties have consulted with their respective legal counsel and other
advisors with regard to the negotiation and execution of this Agreement and
neither have relied in any manner upon the advice of the other’s legal counsel
or advisors.

11.9.

Descriptive headings are for convenience only and shall not control or affect
the meaning or construction of any provision of this Agreement.










[Signature page follows]





14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date and year first above written.

BUYER




BLUE EARTH, INC.







By:  /s/ Johnny R. Thomas

Name: Johnny R. Thomas

Title: Chief Executive Officer







SELLER:







/s/ Donald R. Kendall, Jr.

DONALD R. KENDALL, JR.







KENMONT:




KENMONT SOLUTIONS CAPITAL GP, LLC







By:  /s/ Donald R. Kendall, Jr.

Name: Donald R. Kendall, Jr.

Title: Chief Executive Officer






















[Signature page to Equity Exchange Agreement]





15


